Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102018106946 to Nishihara in view of Thumm (PGPub 2019/0283838).
Rearding claim 1, Nishihara teaches an e-bike comprising: a frame assembly 12, 26; a first wheel 16a supporting the frame assembly and a second wheel 16B supporting the frame assembly (see Figure 1); a motor assembly 22 coupled to the frame assembly by a main, motor fastener 48; and an accessory component 50 coupled to the frame assembly by an accessory fastener (screw end 54B and threaded hole 54A in connecting portion 54 of accessory 50 are positioned on the motor fastener 48).  
Nishihara lacks a hollow portion in the motor fastener in which an accessory fastener is positioned.
Thumm teaches a bike having a main fastener 10 (in the embodiment of Figure 2) for connecting a suspension element 18 to bicycle frame 16.  The accessory fastener 48 having a hollow portion 34 and an accessory component (for a chain guide 42) is coupled to the frame assembly 16 by an accessory fastener 52 positioned at least partially in the hollow portion of the main fastener.  Thumm teaches, in para [0017], that this arrangement is simple to mount, simple to retrofit, low cost, light weight, and less complex than prior accessories.  Mounting of the accessory is independent of the mounting of the main fastener and allows the accessory to be adjusted in a simple manner (see para [0033], lines 3-8).

Regarding claim 2, the motor fastener of Nishihara includes an external thread 48D.  Thumm also teaches a main fastener with an external thread (shaft 14 is formed with a thread that is screwed into a threaded bore in the frame 16) located outside of the hollow portion 34.  
Regarding claim 3, the accessory fastener (screw 52) of Thumm includes a thread (screw end of 52).  
Regarding claim 4, the motor fastener is devoid of an internal thread at the hollow portion 34 (at least part of the hollow interior of the main fastener 10 of Thumm has a hexagonal shape so it is devoid of internal threads, as broadly recited; see para [0030]; applicant has not claimed that the entire hollow interior is devoid of threads, only a portion).  
Regarding claim 5, Thumm teaches the main fastener 14, in Figure 2, includes a hexagonal opening 34 that provides a drive feature located in the hollow portion (see para [0030}, line 7).  
Regarding claims 6 and 7, the main fastener of Thumm includes an internal thread 50 at the hollow portion, and the accessory fastener includes a thread 52 threaded into the internal thread.  
Regarding claim 8, the main fastener of Thumm includes a first end and a second end opposite the first end; the internal thread 50 is located in the hollow portion at the first end of the motor fastener; and the motor fastener includes a drive feature 34 located in the hollow portion at the second end of the motor fastener and not at the first end of the motor fastener.  
Regarding claim 9, the drive feature includes an internal polygon drive feature or an internal poly-lobular drive feature (internal hexagonal 34, see para [0030], line 7, of Thumm).  
Regarding claims 10 and 11, the main fastener 10 of the embodiment of Figure 2 of Thumm lacks a hollow portion that extends entirely through the fastener.  However, the embodiment of Figure 1 
Regarding claim 12, the accessory taught by Thumm is a chain guide.  It woukd have been obvious to one of ordinary skill in the art to position a chain guide on the motor fastener of Nishihara, in view of the teaching of Thumm, in order to easily place a chain guard near the drive motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Talavasek teaches an ebike with multiple motor fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




amb